Citation Nr: 1027271	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
paroxysmal supraventricular tachycardia prior to September 6, 
2007. 

2.  Entitlement to an evaluation in excess of 30 percent for 
paroxysmal supraventricular tachycardia as of September 6, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from June 1989 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
which continued a previous 10 percent evaluation for the 
Veteran's service-connected paroxysmal supraventricular 
tachycardia (PSVT).  

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Wichita, Kansas in February 2008 to 
present testimony on the matter on appeal.  The hearing 
transcript has been associated with the claims file.

This appeal was subject to a prior remand by the Board in April 
2008 to ensure compliance with due process requirements.  The 
evidentiary record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has now 
been returned to the Board for further appellate review. 

After the latest supplemental statement of the case was issued by 
the AOJ in December 2009, the Veteran submitted additional 
evidence consisting of two personal statements directly to the 
Board.  The Veteran has a procedural right to initial review of 
this evidence by the AOJ, but through his accredited service 
representative the Veteran has waived this procedural right in a 
May 2010 post-remand brief.  See 38 C.F.R. § 20.1304(c) (2009).  
The Board will therefore proceed with the appeal. 

Subsequent to development requested by the Board in the prior 
remand, the AOJ granted an increased evaluation for the service-
connected PSVT from 10 percent to 30 percent.  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  In 
this case, the rating decision issued in December 2009 awarded 
the highest schedular rating available under the given diagnostic 
code.  However, alternative diagnostic codes with potential 
ratings in excess of 30 percent and/or consideration of an 
extraschedular rating may be warranted given the facts of a 
particular case.  As such, the Veteran's claim for an increased 
rating remains in appellate status and will be adjudicated 
herein.

Also, the Board notes that in a December 2009 written 
communication with VA, the Veteran expressed dissatisfaction with 
the September 6, 2007 effective date assigned for the 30 percent 
increased rating granted by the AOJ during the pendency of the 
present appeal.  This matter is part and parcel of the original 
claim for a rating in excess of 10 percent previously perfected 
for consideration by the Board.  The Veteran's contention 
regarding the date at which his symptoms are shown to have 
manifested severity warranting a 30 percent rating is therefore 
appropriate for adjudication herein.  For the sake of clarity, 
and as discussed in full below, the Board finds that the evidence 
of record reflects that the existing rating of 30 percent is 
warranted effective as of August 3, 2007 rather than the 
previously established September 6, 2007.  




FINDINGS OF FACT

1.  Prior to August 3, 2007, clinically documented episodes of 
the Veteran's PSVT (essentially an intermittent rapid heart beat) 
were not objectively shown to have occurred more than four times 
per year pursuant to electrocardiogram or Holter monitor studies, 
although the Veteran subjectively reported palpitations occurring 
several times daily.  

2.  On August 3, 2007, Holter monitoring was conducted which was 
medically interpreted as showing several runs of PSVT; a 
subsequent VA medical examination found a total objective count 
of 5 episodes of PSVT occurring in the one year period between 
August 2007 and August 2008.  

3.  As of August 3, 2007, medical evidence does not demonstrate 
symptomatology consistent with the diagnostic criteria for a 
rating in excess of 30 percent, to include an episode of acute 
congestive heart failure, workload of greater than 3 METS but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with an 
ejection fraction of 30-50 percent.  

4.  In this Veteran's case, the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular schedular 
criteria. 


CONCLUSIONS OF LAW

1.  Prior to August 3, 2007, the criteria for an evaluation in 
excess of 10 percent for paroxysmal supraventricular tachycardia 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.104 Diagnostic Code 
7010 (2009).



2.  Effective as of August 3, 2007, the criteria for a 30 percent 
evaluation, and no higher, are met for paroxysmal 
supraventricular tachycardia.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.400, 4.1-4.14, 4.21, 4.104 Diagnostic Code 7010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

In correspondence dated in September 2005, May 2008, and June 
2008, the RO and Appeals Management Center (AMC) provided notice 
to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the agency of original jurisdiction 
(AOJ) notified the Veteran of information and evidence necessary 
to substantiate the claim for an increased rating for the 
Veteran's service-connected heart disability.  These notice 
letters also described information and evidence that VA would 
seek to provide, and that which the Veteran was expected to 
provide in support of his claim.  

According to prior case law, adequate notice for an increased 
compensation claim also required, at a minimum, that VA notify a 
claimant that to substantiate his claim, the Veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the claimed 
condition, to include the effect that worsening has on his 
employability and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Also, if the Diagnostic Code under which the 
claimant was rated contained certain criteria such as a specific 
measurement or test result necessary to achieve a higher rating, 
VA was required to provide at least general notice of that 
requirement to the claimant.  The claimant must also be notified 
of the process by which a disability rating is determined.  Id.  

However, the U.S. Court of Appeals for the Federal Circuit has 
vacated and remanded the Vazquez decision by the lower court.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "veteran-specific" notice is required under 
38 U.S.C.A. § 5103(a) in response to the "particular type of 
claim."  With respect to a claim for an increased rating, such 
notice does not need to inform the claimant of the need to submit 
evidence concerning the effect of a service-connected disability 
on his or her "daily life" because only the average loss of 
earning capacity, and not impact on daily life, is subject to 
compensation under 38 U.S.C. § 1155.  Accordingly, the Federal 
Circuit vacated the decision of the Veterans Court insofar as it 
requires VA to notify a veteran of alternative diagnostic codes 
or potential "daily life" evidence.  Id.  

Due to the pending remand from the Federal Circuit, it remains 
somewhat uncertain as to what additional notice, if any, is now 
required under Vazquez-Flores v. Peake.  However, the Board finds 
that adequate notice was provided in relation to this Veteran's 
claim.  Specifically, May and June 2008 notification letters 
described the process by which disability ratings are assigned, 
and informed the Veteran of (1) the criteria under which 
supraventricular arrhythmias are rated, (2) the need to submit 
evidence demonstrating the impact his disability has on his 
employment and daily life, and (3) examples of the types of 
medical and lay evidence that are relevant to his claim for an 
increased rating.  Although this notice was delivered after the 
initial denial of the claim, the AOJ subsequently readjudicated 
the claim based on all the evidence in the September 2009 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from participating 
effectively in the processing of his claim and the late notice did 
not affect the essential fairness of the decision.  Accordingly, 
the Board finds that VA has satisfied its duty to notify in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
as well as Vazquez-Flores v. Shinseki and related decisions.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  Of note, in correspondence dated in June 2008 VA 
notified the Veteran that a previously submitted VA Form 21-4142 
requesting VA to obtain medical treatment records from three 
treatment providers was incomplete as it did not specify the 
complete name, address, or approximate dates of treatment for 
these physicians, identifying them instead by last name only.  
However, the Board finds that two of the named physicians are VA 
doctors whose treatment of the Veteran is documented within VA 
treatment records currently associated with the claims file.  In 
addition, records from the third private treatment provider have 
also been subsequently obtained and associated with the claims 
file.  As such, there is no unfulfilled request for private 
treatment records pertinent to the present claim.  

The Veteran has also been medically evaluated in conjunction with 
his claim for an increased rating, and the examination reports of 
record are considered adequate for rating purposes as they are 
based on consideration of the Veteran's prior medical history and 
describe the relevant disability in sufficient detail to enable 
the Board to reach a fully informed decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 
405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In all, the duty to assist has been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-connected 
paroxysmal supraventricular tachycardia.  This is a heart 
condition which in layman's terms essentially constitutes an 
intermittent rapid heart beat.  See Dorland's Illustrated Medical 
Dictionary 1405, 1890 (31st ed. 2007) (defining paroxysmal as a 
sudden recurrence or intensification of symptoms, tachycardia as 
an excessive rapidity in the action of the heart, and 
supraventricular tachycardia as a type of the foregoing 
associated with a particular anatomical position within the 
heart).  The Veteran's PSVT is currently rated as 10 percent 
disabling prior to September 6, 2007, and 30 percent disabling 
thereafter. 

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, as in the 
present case, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection was established for paroxysmal 
supraventricular tachycardia by rating decision in December 1996 
and initially evaluated as 10 percent disabling.  In relevant 
part, in September 2005 the Veteran filed the present claim for 
an evaluation in excess of 10 percent for this service-connected 
heart disability. 

Shortly before the present claim, in June 2005, the Veteran 
experienced chest pain while at work with sweating, 
lightheadedness and other symptoms.  The Veteran drove himself to 
VA for treatment at that time.  His symptoms resolved after 
receiving one nitroglycerin tablet.  This treatment record notes 
that the Veteran subjectively reported experiencing an average of 
1 to 2 episodes of SVTC (presumed to represent supraventricular 
tachycardia) per week.  There was normal myocardial imaging and 
left ventricular ejection fraction was noted to be 60 percent 
during the episode of care.  Echocardiogram consultation showed 
normal left ventricular function with a 50 percent ejection 
fraction.  No supraventricular tachycardia was demonstrated upon 
electrocardiogram (ECG).  VA treatment record, June 2005.  

Subsequently, in September 2005, VA treatment records reflect 
that the Veteran was wearing a 30-day cardiac monitor.  He called 
Life Watch, which appears to be a private monitoring company, as 
well as VA to report episodes of tachycardia, stating the "guy 
at Life Watch said everything was okay and fine, but I know 
better."  VA telephone notation, June 2005.  A contemporaneous 
treatment notation shows that a VA cardiologist was monitoring 
the Life Watch transmissions also, and that up to date everything 
was fine.  The treatment record shows continuing concerns 
reported by the Veteran with regard to episodes of palpitations, 
shortness of breath, and other symptoms although the monitoring 
cardiology specialists continued to find no evidence of PSVT and 
primarily provided reassurance to the Veteran.  See, e.g., VA 
treatment notes, October & December 2005 (noting at least two 
sessions of Holter monitoring and two months of event monitoring 
without any episode of supraventricular tachycardia observed).  
 
In January 2006, the Veteran underwent a VA Compensation and 
Pension (C&P) examination for heart disability in conjunction 
with the present claim for increased rating.  At that time, VA 
cardiology treatment notes showed no episode of PSVT during the 
prior 6 months, although benign premature ventricular 
contractions (PVCs) were noted.  The Veteran reported 
palpitations beginning in or around 2005, and after extensive 
testing was told that these were benign PVCs and not of 
particular medical concern.  The Veteran reported severe fatigue 
due to the palpitations, but appeared to the examiner as agitated 
and nervous instead.  The Veteran reported no history of dyspnea, 
syncope, or dizziness, but daily fatigue and weekly angina 
symptoms.  The Veteran had not been hospitalized for cardiac 
problems since 2002 at the latest.  VA examination, January 2006.  

Upon examination, the Veterans METs were estimated at greater 
than or equal to 12.  Left ventricular dysfunction testing was 
not done, but other diagnostic testing revealed sinus rhythm, 
PVC, incomplete right bundle branch block, and 71 beats per 
minute.  No PSVT was identified by ECG or Holter monitor testing.  
The examiner diagnosed PSVT resolved with ablation, and benign 
PVCs.  He further opined that the Veteran's paroxysmal 
supraventricular tachycardia had no significant general 
occupational effect and did not result in a problem with 
activities of daily living.  VA examination, January 2006.  

Subsequent VA and private treatment records are essentially 
consistent with these findings, documenting continued subjective 
complaints of palpitations and other symptoms without any 
objective verification of a current episode of PSVT.  Additional 
Holter monitoring in August 2007 showed no episodes of PSVT, and 
no significant atrial or ventricular arrhythmia except atrial 
premature contraction (APC) and premature ventricular 
contraction, previously explained as benign in nature.  VA 
treatment records.  Similarly, monitoring conducted by the 
Veteran's private physician resulted in a normal echocardiogram 
and no PSVT documented on an event monitor, despite the Veteran 
wearing the monitor for one month.  Private medical report by Dr. 
AB, January 2008.  

During hearing testimony before the undersigned in February 2008, 
the Veteran reported experiencing daily symptoms of fatigue, 
shortness of breath, and chest pain.  He stated that during 
episodes of the palpitations it felt like someone was beating him 
on the inside and his face would flush and he would get warm.  He 
stated that this limited his ability to go running, lift weights, 
engage in sexual intercourse, or participate in other types of 
intense physical activity.  Board hearing transcript, February 
2008.  

In July 2008, the Veteran was scheduled for unrelated invasive 
gastrointestinal procedures, including colonoscopy, and VA 
treatment notes reflect a request for medical clearance from 
cardiology given the Veteran's subjective complaints and cardiac 
history.  At the time of this consultation, the Veteran described 
experiencing palpitations early in the morning and late at night, 
but denied lightheadedness, dizziness, syncope, or other symptoms 
other than occasional shortness of breath.  He stated that the 
episodes were "just uncomfortable."  VA treatment record, July 
10, 2008.  Although this physician stated that further evaluation 
and treatment of the Veteran's Wolff-Parkinson-White syndrome and 
recurrent arrhythmias was beyond the scope of his normal 
practice, he did not find that the Veteran was at any significant 
risk for the procedures in question from a cardiac standpoint.  
Id.    

Finally, in August 2008, an additional C&P examination was 
completed.  The examiner diagnosed complex cardiac electrical 
conduction pathology, status post multiple ablation procedures 
for Wolff-Parkinson-White syndrome with current evidence of 
premature ventricular contractions and fusion complexes.  The 
Veteran's heart size was evaluated as normal based on ECG, and 
ejection fraction was greater than 50 percent.  Documented 
supraventricular tachycardia was identified by testing on January 
3, 2008 and Holter monitoring in August 2007 which showed 
"several runs of SVT."  VA examination, August 2008.  The 
examiner noted the Veteran's subjective report of daily 
palpitations upon exertion, but found a total objective count of 
only 5 episodes of SVTs occurring since August 2007.  Id.  

The Board will now turn to a discussion of the relevant 
diagnostic criteria by which this Veteran's heart disability is 
rated.  

Under Diagnostic Code 7010, the rating criteria pertinent to 
supraventricular arrhythmias designates a 10 percent evaluation 
for permanent atrial fibrillation (lone atrial fibrillation), or 
one to four episodes per year of paroxysmal atrial fibrillation 
or other supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent rating is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter monitor.  
A 30 percent evaluation is the highest schedular rating available 
under this diagnostic code.  38 C.F.R. § 4.104, DC 7010.  

Alternative diagnostic codes include DCs 7011 and 7015, which 
contain criteria relevant to sustained ventricular arrhythmias 
and atrioventricular block respectively.  Notwithstanding certain 
notes and a provision addressing hospitalization, they contain 
the same relevant criteria for evaluation.  In each of the 
criteria discussing METs, (metabolic equivalent of task scores, 
usually an actual or estimated stress test measurement), workload 
must result in dyspnea, fatigue, angina, dizziness, or syncope.  
38 C.F.R. § 4.104, DCs 7011, 7015.  A 10 percent rating is 
warranted for symptoms that require continuous medication, or a 
workload of greater than 7 METs but not greater than 10 METs.  A 
30 percent rating is warranted for evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray, or workload of greater than 5 METs but not greater than 
7 METs.  A 60 percent rating is warranted for one episode of 
acute congestive heart failure in the past year, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, or 
workload of greater than 3 METS but not greater than 5 METs.  A 
100 percent rating is warranted for chronic congestive heart 
failure, left ventricular dysfunction with an ejection fraction 
of less than 30 percent, or workload of 3 METs or less.  Id.  

Prior to August 3, 2007, there simply is no evidence of more than 
four episodes of supraventricular tachycardia per year documented 
by ECG or Holter monitor.  The Board acknowledges the Veteran's 
own assertion that these events, as manifested by palpitations, 
are experienced on at least a daily basis.  However, this 
assertion is not supported by the evidence of record which 
includes multiple periods of cardiac monitoring without objective 
evidence of paroxysmal atrial fibrillation or other 
supraventricular tachycardia.  See, e.g., VA treatment record, 
October 2005.  Furthermore, the relevant diagnostic criteria 
explicitly require confirmatory objective test results.  
Subjective description of symptoms alone are not sufficient to 
establish a rating for supraventricular arrhythmias.  38 C.F.R. 
§ 4.104.  As such, a higher rating of the Veteran's PSVT is not 
warranted under DC 7010 prior to August 3, 2007.  

However, based upon the aforementioned August 2008 VA examination 
finding of 5 episodes of supraventricular tachycardia occurring 
since August 2007, the Appeals Management Center issued a rating 
decision in December 2009 which increased the established rating 
for the Veteran's heart disability from 10 percent to 30 percent 
effective as of September 6, 2007, the date of a cardiology 
consultation first reporting several runs of SVT as documented by 
Holter monitor.  The Board finds, however, that the actual 
recorded date of the Holter monitoring in question was August 3, 
2007.  In essence, it appears as though the Holter monitoring was 
recorded and processed in August 2007, while the results 
themselves were not interpreted until September 2007.  See also 
VA examination, August 2008 (reflecting SVTs documented by 
testing in August 2007 & January 2008).  Thus, in resolving any 
reasonable doubt in the Veteran's favor, the Board finds that the 
30 percent rating for the Veteran's service-connected PSVT should 
be effective as of August 3, 2007, the date that Holter 
monitoring was recorded showing multiple runs of PSVT, rather 
than the previously established effective date based upon the 
date of interpretation of the testing in question.  38 C.F.R. §§  
3.400, 4.2.  

In addition, although the Veteran's diagnosed disability is 
explicitly named in DC 7010, the Board has also considered 
application of the diagnostic criteria for sustained ventricular 
arrhythmias (DC 7011) or atrioventricular block (DC 7015).  
However, at no time during the present appeal have the Veteran's 
treatment and examination records shown chronic or acute 
congestive heart failure, episodes of left ventricular 
dysfunction with an ejection fraction of 50 percent or less, 
objective evidence of cardiac hypertrophy or dilation, or 
evidence of METs at 7 or less.  Instead, at worst, the Veteran's 
ejection fraction is shown to be greater than 50 percent, and his 
METs were estimated to be no less than 7 despite noting his 
fatigue and dyspnea with activities.  VA examination, August 
2008.  As such, an evaluation in excess of 10 percent prior to 
August 3, 2007, and in excess of 30 percent thereafter, is not 
warranted under alternate DCs 7011 or 7015.  

In reaching the above conclusions, the potential application of 
various provisions of Title 38 of the Code of Federal Regulations 
have been considered, whether or not they were raised by the 
appellant, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

Specifically, the Board acknowledges the argument put forth by 
the Veteran's service representative that extraschedular 
consideration is necessary due to the August 2008 examiner's 
finding of "significant effects" in a question regarding 
general occupational effect presented by the disability in 
question.  The representative argues that this finding is 
consistent with marked interference with employment as identified 
in 38 C.F.R. § 3.321(b)(1).  However, the Board finds to the 
contrary.  The August 2008 examiner stated that the disability in 
question impacts occupation activities by weakness or fatigue 
that result in increased absenteeism from work, although the 
Board notes that any such absenteeism does not appear to be 
otherwise documented in the record.  

The Veteran's disability is described by the examiner as having 
severe effects on his participation in sports, moderate effect on 
exercise and recreation, and some unspecified degree of 
difficulty in sexual activity due to sensation of the heart 
racing.  The Veteran's service-connected disability was otherwise 
described as presenting no effect on his ability to do chores, 
shop, travel, feed, bathe, dress, toilet, or groom.  VA 
examination, August 2008.  To be more precise, in the Veteran's 
own testimony before the undersigned he described his primary 
limitations as affecting his ability to run, jog, lift weights or 
work out as he had done when he was younger.  He also described 
occupational limitations as only being able to lift 5 bales of 
hay on his farm without having to stop to rest, and requiring a 
ladder or stairs to get onto an aircraft wing in his job as a jet 
engine technician, rather than jumping up to or down from an 
aircraft wing as he was able to do previously.  Board hearing 
transcript, February 2008.  The Board does not find that the 
described limitations constitute marked interference with 
employment or otherwise represent an exceptional cases of 
disability as contemplated by 38 C.F.R. § 3.321(b).  Thus, the 
severity of this Veteran's disability is found to be contemplated 
by the regular schedular standards and does not represent such an 
exceptional or unusual disability picture as to warrant further 
consideration of extraschedular evaluation.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is not raised 
by the record as the evidence of record fails to show that the 
Veteran is unemployable.  In this regard, the Veteran appears to 
continue employment as a jet engine technician.  See Board 
hearing transcript; VA examination, August 2008.  Therefore, the 
Board finds that no further consideration of a TDIU is warranted.

In sum, the Board finds that the existing staged ratings of a 10 
percent initial rating, followed by an increase to 30 percent 
during the pendency of the appeal, appropriately represent the 
severity of the service-connected heart disability presented in 
this Veteran's case.  However, the Board finds that the 
previously granted increase to 30 percent is warranted as of 
August 3, 2007 rather than the previously established effective 
date approximately one month later in September 2007.  This 
change is documented in the order below.  Nonetheless, after 
careful review of the record in its entirety the Board does not 
find any basis upon which the Veteran's PSVT warrants a rating in 
excess of 10 percent prior to August 3, 2007, or a rating in 
excess of 30 percent thereafter.  


ORDER

Prior to August 3, 2007, a rating in excess of 10 percent rating 
for paroxysmal supraventricular tachycardia is denied.  

Effective August 3, 2007, a 30 percent rating for paroxysmal 
supraventricular tachycardia is granted.  

A rating in excess of 30 percent for paroxysmal supraventricular 
tachycardia, as of August 3, 2007, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


